Order, Supreme Court, New York County (Helen Freedman, J.), entered February 7, 2002, which denied appellants’ motion to vacate a judgment awarding plaintiff $2,155,057.50, unanimously affirmed, with costs.
Appellants failed to set forth grounds for vacatur of the judgment, which was based on a grant of summary judgment affirmed by this Court (293 AD2d 386 [2002]). The evidence, assuming, arguendo, it was newly discovered, related only to credibility and did not refute the essential findings underlying the judgment regarding appellants’ claimed right to an offset, *332and thus would not have “probably” resulted in a different outcome (see Olwine, Connelly, Chase & Weyher v Valsan, Inc., 226 AD2d 102, 103 [1996]). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.